Citation Nr: 1722795	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as attention deficit hyperactivity disorder (ADHD), anxiety, depression, bipolar disorder, and alcoholism.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Army from April 1972 to April 1975. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the issues on appeal in October 2013 and May 2016. The claim has been returned for appellate consideration.


FINDINGS OF FACT

1. The Veteran's currently diagnosed psychiatric disorders were not incurred in and are not related to his active duty service.

2. The probative evidence of record does not reflect a diagnosis of PTSD.


CONCLUSIONS OF LAW

1. The criteria for service connection for acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2. The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). The VCAA provides that VA will notify the claimant of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. Quartuccio v. Principi, 16 Vet. App. 183 (2002). Notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice to a claimant should be provided at the time that, or immediately after, VA receives a complete or substantially complete application for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

Here, VA has satisfied its duty to notify the Veteran. The record reflects that following the Veteran's claim for service connection, and prior to the initial adjudication of that claim in September 2009, the RO mailed the Veteran letters in March 2009 and July 2009. Additionally, the RO contacted the Veteran after remand. The letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004). The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA satisfied its duty to assist the Veteran in the development of his claim. The RO associated the Veteran's service treatment records (STRs), VA medical records, and lay statements, with his claims file. The Veteran has not identified any other relevant private treatment records or outstanding VA medical records for the RO to assist him in obtaining. Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim and has fulfilled the duty to assist the Veteran in obtaining evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c).

The evidence of record also contains reports of VA examinations conducted in November 2014 and September 2016. Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). Generally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124. Here, the November 2014 and September 2016 VA examinations are adequate as they show the examiners considered the relevant history of the Veteran's disabilities and provided opinions with thorough supporting rationale.

As VA has satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or § 38 C.F.R. 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

The Board also finds compliance with May 2016 remand directives. Stegall v. West, 11 Vet. App. 268 (1998). In May 2016, this case was remanded to afford the Veteran a VA examination and opinion. The Veteran was afforded a VA examination in September 2016, and a review of the Veteran's claims file shows that all other required development has been accomplished in accordance with the Board's remand directives. Accordingly, additional remand is not warranted. The Board will proceed to address the merits of the claim.


Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria, in accordance with 38 C.F.R. § 4.125 (a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304 (f); Cohen v. Brown, 10 Vet. App. 128, 138   (1997).

	1. Acquired Psychiatric Disorders

The Veteran contends that he has been experiencing symptoms of acquired psychiatric disorder during and after service discharge. The Veteran's available service treatment and personnel records indicate complaints of psychiatric symptoms. In his 1975 separation Report of Medical Examination, the Veteran had a normal clinical evaluation including psychiatric. However, in the corresponding Report of Medical History, the Veteran reported depression or excessive worry, and nervous trouble.

Post-service treatment records in general show that the Veteran was evaluated and treated for several psychiatric disorders including PTSD, alcohol use disorder, mood disorder, depression, bipolar disorder, and anxiety. VA Treatment Records 2006-2016.

In 2009, the Veteran submitted letters from his siblings attesting to his various symptoms. In a letter dated March 2009, the Veteran's sibling stated that since returning from service, the Veteran would get flashbacks which led to "instant" mood swings and substance abuse. In a May 2009 statement, the Veteran's sister reported that the Veteran has had constant alcohol and substance abuse issues. She stated that when the Veteran recalled something that happened in-service, he would get into a state of depression and subsequently abuse drugs and alcohol. She stated that whenever the Veteran discussed service, she watched him get depressed and have mood swings. In a June 2009 statement, the Veteran's brother reported that he saw personality changes in the Veteran, including bipolar disorder and depression when he returned from active service. 

In October 2013, the Board remanded the claim for further development and to afford the Veteran a VA examination in order to determine the nature and etiology of the claimed acquired psychiatric disorders. 

In November 2014, the Veteran was afforded a VA examination. The examiner diagnosed severe alcohol use disorder in early partial remission per the Veteran's self-report. In doing so, the examiner deemed the Veteran a non-credible responder and opined that based on records, the most prominent diagnoses and focus of clinical attention was alcohol dependency. The examiner noted that given the non-credible responding and the Veteran's 40 year plus history of consistent alcohol dependency, it would be "counter-intuitive to provide any further diagnosis and no further diagnosis was rendered."   

In May 2016, the Board again remanded the claim to obtain an addendum opinion. The Board found that although the November 2014 VA examiner had addressed whether the Veteran had a current acquired psychiatric disorder other than alcohol use at the time of the examination, the examiner did not address whether the Veteran had a diagnosed acquired psychiatric disorder at any time proximate to or during the course of the appeal. The Board instructed the examiner to reconcile the lack of a current diagnosis with the VA treatment records noting diagnoses dated throughout the appeal period and to address the Veteran's in-service report of depression, excessive worry, and nervous trouble.

In September 2016, the Veteran was afforded a VA examination. The examiner provided diagnoses of alcohol use disorder in early, partial remission, and other specified depressive disorder. The examiner highlighted that the Veteran's VA treatment records note diagnoses including mood disorder, not otherwise specified (NOS), bipolar disorder, and possible/probable PTSD. The examiner also referenced a July 2016 treatment note which indicated severe alcohol use disorder, mood disorder, improvement of PTSD, opioid use disorder, cannabis use disorder, and history of memory symptoms.
 
The examiner opined that it was unlikely that the Veteran's other specified depressive disorder was related to, incurred in, or was caused by his active service. The examiner noted that the onset of reported depressive symptoms was not until 2007 following a prolonged period of severe alcohol abuse. The examiner noted that several of the Veteran's comments during the current examination reflected low mood and general distress secondary to problems stemming from alcohol abuse. As to the 1975 in-service reports, the examiner opined that although the Veteran's STRs note depression, excessive worry, and nervous trouble, it represented self-report of potential symptoms and not a clinical diagnosis. According to the examiner, there were no remarks made by a medical provider in conjunction with the self-report in order to determine the clinical significance of the self-reported claims. Additionally, the examiner noted that the report was made in 1975, yet in February 1976, a physician indicated that there was "no psychiatric complaints." The examiner noted that the Veteran reported onset of alcohol use as very early in his military service and onset of depression until 2007/2008 when he first achieved some sobriety. The examiner rationalized that it was unlikely that the first onset of symptoms would occur over 30 years from an incident in-service. With regard to the various psychiatric diagnoses in the Veteran's record and the lack of diagnosis in the examination, the examiner opined that such a discrepancy was due to the fact that there are several important differences between a clinical evaluation conducted for treatment purposes and a forensic evaluation, such as a VA examination, conducted for legal purposes. The examiner opined that forensic evaluators generally have access to more sources of information, have more time to review relevant private and/or VA treatment records, and are able to conduct objective testing using structured diagnostic interviews which are more accurate than unstructured interviews. The examiner further explained that forensic evaluators do not have to worry about the impact of their diagnosis on the therapeutic alliance and can extensively scrutinize self-reported symptoms and etiological assumptions, whereas it is often counter-productive for a treating clinician to approach an evaluation with the same level of scrutiny

Having reviewed the evidence of record, the Board finds that the preponderance of evidence is against a claim for service connection for acquired psychiatric disorders claimed as ADHD, anxiety, depression, bipolar disorder, and alcoholism.

From the onset, the Board notes that no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1110  (West 2014). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 1110  does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability. Allen v. Principi, 237 F.3d 1368   (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order). The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder. Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing. Allen, at 1381.Thus, while the Board acknowledges that the Veteran has a current diagnosis of alcohol use disorder, it cannot be service-connected because it has not been shown to be secondary to a service-connected disability.

In addition to a diagnosis of alcohol use disorder, the Veteran was diagnosed with other depressive disorder in the September 2016 VA examination. Additionally, the medical records contain diagnoses of probable/possible PTSD, mood disorder, depression, bipolar disorder, anxiety, and ADHD. As such, the Veteran has a current disability, and the first prong of service connection has been met. 

The Board will therefore focus its analysis on the second and third prongs of service connection on a direct basis regarding the diagnosis of other specified depressive disorder. The Veteran's STRs are silent as to any diagnoses of psychiatric disorders. However, the Veteran's STRs do indicate that the Veteran had reported depression, excessive worry, and nervous trouble upon separation. Therefore, the Board turns to the final issue concerning entitlement to service connection on a direct basis. 

Here, upon review of the record, the Board finds that the probative evidence of record does not support a finding of a causal relationship between the Veteran's current diagnoses of other depressive disorder and the in-service symptoms of depression or excessive worry, and nervous trouble. In addressing nexus, the Board has considered the statements provided by the Veteran's siblings. However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of the diagnosed psychiatric disorders fall outside the realm of common knowledge of a lay person.Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007) (lay persons not competent to diagnose cancer). Therefore the Board finds the statements have no probative value.

The law provides that the evaluation of the probative value of medical evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached. The weight to be attached to such opinions is within the province of the Board. Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993). 

The Board finds that the VA opinion outweighs the evidence of record as it is based upon a complete review of the claims file, sets out a discussion of the medical questions, and is supported by adequate rationale. The VA examiner considered the Veteran's documented in-service complaints, the relevant history as contained in medical records from service onward, and the results of the clinical evaluation, and discussed the Veteran's symptoms in the context of that history. Additionally, the Board notes that the examiner provided a thorough rationale reconciling the lack of current diagnosis as opposed to those in the record and bolstered his opinion with supporting medical treatise. Thus, the VA examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current disabilities and their relationship to his military service. This is particularly important, in the Board's judgment, as his references and specificity make for a more persuasive rationale. The Board thus assigns the opinions of the September 2016 VA examiner more probative value.

As the preponderance of the evidence is against the claims for service connection, the claims must be denied. For the reasons and bases expressed above, the Board finds that the weight of the probative evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as attention deficit hyperactivity disorder (ADHD), anxiety, depression, bipolar disorder, and alcoholism. In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim of service connection, that doctrine is not helpful to the Veteran. 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

	2. PTSD

Next, the Veteran contends that he is entitled to service connection for PTSD. The Veteran stated that he suffered from nightmares and flashbacks due to incidents during active service. Specifically, the Veteran reported being run over by a mobile gun, witnessing the death of another soldier, and being held at knife point in his barracks. April 2009 Statements.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability. 38 U.S.C.A. § 1131  (West 2014). In the absence of proof of present disability, there can be no valid claim. Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer v. Derwinski, 3  Vet. App.  223   (1992).

The preponderance of the evidence is against a finding that the Veteran currently has PTSD. The Board notes that the evidence of record reflects diagnoses of PTSD as well as diagnoses of potential or probable PTSD. The Veteran's treatment records indicate that the Veteran was seeking treatment for PTSD throughout the years including meditation interventions, group therapy, and individual psychotherapy. However, as early as 2011, treatment records indicate that the Veteran did not meet full criteria for PTSD and more recently, individual psychotherapy assessments rule out PTSD.  April to June 2016 VA Treatement Records. Of the records that do contain a diagnosis of PTSD, there is no supporting rationale.  

Furthermore, the 2016 VA examiner solely diagnosed the Veteran with alcohol use disorder and other specified depressive disorder. The Board provides more weight to the VA examination of record and the examiner's rationale regarding the discrepancy between the examiner's lack of diagnoses and the diagnoses of record. In the absence of proof of a current disability, there can be no valid claim for service. Thus, without evidence of a current diagnosis of PTSD, the Board need not address the other elements of service connection for PTSD. Therefore, the Board finds that entitlement to service connection for PTSD is not warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as attention deficit hyperactivity disorder (ADHD), anxiety, depression, bipolar disorder, and alcoholism is denied.



Entitlement to service connection for PTSD is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


